         Case 1:19-cv-00729-EAW Document 24-2 Filed 06/21/19 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


STEPHEN E. BARNES, as a shareholder,
directors, and officer of an on behalf of
CELLINO & BARNES, P.C.,

                                      Plaintiff,

        v.                                                      Case No. 1:19-cv-00729-EAW

CELLINO & CELLINO, LLP and
DOES 1 through 4, inclusive,

                                      Defendants.



                     DECLARATION OF ANNA MARIE CELLINO

                Anna Marie Cellino, under penalty of perjury and pursuant to 28 U.S.C. § 1746,

declares the following to be true and correct:


                1.      I have been a licensed attorney in New York for over 38 years. I submit

this declaration in opposition to Stephen E. Barnes’s motion for a temporary restraining order

and preliminary injunction and in support of the defendant’s motion to dismiss, or in the

alternative, to stay.


                2.      Before filing this case, Mr. Barnes never contacted me or my daughters to

express any objection to the use of the name Cellino & Cellino LLP. As discussed further

below, had he provided us with the courtesy of a phone call, this whole matter could have

probably been resolved without the need for judicial intervention.
        Case 1:19-cv-00729-EAW Document 24-2 Filed 06/21/19 Page 2 of 5




A.     The Formation of Cellino & Cellino LLP

               3.      I am a partner in the law firm formerly known as Cellino & Cellino LLP,

the defendant in this action. Also practicing at the firm are my daughters, Jeanna Cellino and

Annmarie Cellino.


               4.      I began my legal career in 1981. I practiced as an attorney with National

Fuel Gas Distribution Corp. for nine years before joining their management team. While in

management, I continued to provide legal guidance. I became President of National Fuel Gas

Distribution Corp. in 2008 where I was advised of all legal matters dealing with the utility

company. I retired in 2016, but quickly found that I desired to spend more time with my

children, including the opportunity to work with them.


               5.      My daughter Jeanna Cellino has been practicing personal injury law for

six years. She has quickly become a well-respected personal injury attorney in Buffalo. She is a

member of the Million Dollar Advocates forum—a legal group whose membership is limited to

attorneys who have won $1 million dollars plus verdicts or settlements for clients—and has

received recognition as a “Rising Star” for plaintiffs’ personal injury litigation by Super

Lawyers. My daughter Annmarie Cellino has been a practicing attorney in Western New York

since she was admitted to the bar in 2015.


               6.      For some time, my daughters and I have discussed forming a firm

together. On or around April 24, 2019, we formed our own firm. When we decided to practice

law together, we understood that we would be required to use our last name as part of our firm’s

name. Under the New York Rules of Professional conduct, “[a] lawyer in private practice shall

not practice under a trade name, a name that is misleading as to the identity of the lawyer or


                                                -2-
           Case 1:19-cv-00729-EAW Document 24-2 Filed 06/21/19 Page 3 of 5




lawyers practicing under such name, or a firm name containing names other than those of one or

more lawyers in the firm . . .” Rule 7.5(b). Accordingly, we had no choice but to use the name

Cellino in our firm name.


                7.    Intending the firm to be a legacy for my daughters, and in an effort to

comply with Rule 7.5(b), I decided upon the name of Cellino & Cellino LLP. This name

accurately reflected the ownership of the firm—two female partners with the last name of

Cellino.


                8.    My husband, Ross Cellino, is not an attorney with Cellino & Cellino LLP.

All financing with respect to this firm came from my personal earnings at National Fuel.


B.     Recent Changes

                9.    I believe that my daughters and I have a right to practice law using our last

names. There is no likelihood of confusion between “Cellino & Cellino LLP”—a firm of all

female attorneys practicing under their own names—and “Cellino and Barnes PC.” There was

certainly no intent to cause confusion. Indeed, I do not want to be confused with Barnes or with

my husband, Ross Cellino.


                10.   But I have no interest in litigating this frivolous issue with Mr. Barnes.

The firm that I formed with my daughters exists to serve our clients. We do not wish to waste

time on petty squabbles, nor do we wish to unnecessarily consume judicial resources.


                11.   My daughters and I have therefore decided to reconstitute our firm under

the name of “The Law Offices of Anna Marie Cellino LLP.” I also have decided to change the




                                               -3-
        Case 1:19-cv-00729-EAW Document 24-2 Filed 06/21/19 Page 4 of 5




phone number and update our marketing materials, such as our billboards and radio ad campaign,

to reflect these changes.


               12.     Attached as Exhibit 1 is the formation document for the The Law Offices

of Anna Marie Cellino LLP. This document was filed today.


               13.     Effective June 20, 2019, The Law Offices of Anna Marie Cellino LLP can

be reached at (716) 259-2020 or (716) 333-2020. We will no longer market the phone number

888-2020.


               14.     I have also pulled our current radio campaign ads (Exhibit 2). They are

no longer being aired as of the date of this declaration.


               15.     In addition, I changed our billboard design to reflect the new name, new

phone number, and pictures of my daughters. Attached as Exhibit 3 is a draft sample of the new

billboard design that we are presently working on. Given the time and costs associated with

designing, printing, and installing the billboards, I expect no less than a three-week turnaround

on implementation.


               16.     Our website, CellinoLaw.com, is not yet active and is still under

construction. When completed, it will prominently display my daughters’ photos and the name

“The Law Offices of Anna Marie Cellino.”


               17.     Cellino & Cellino LLP is not the owner of the other site referenced in Mr.

Barnes’ papers—www.cellinoandcellino.com.




                                                -4-
Case 1:19-cv-00729-EAW Document 24-2 Filed 06/21/19 Page 5 of 5
